
	
		II
		110th CONGRESS
		2d Session
		S. 3055
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Wyden (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  rate of the excise tax on certain wooden arrows designed for use by
		  children.
	
	
		1.Modification of rate of
			 excise tax on certain wooden arrows designed for use by children
			(a)In
			 generalParagraph (2) of
			 section 4161(b) of the Internal Revenue Code of 1986 (relating to arrows) is
			 amended by redesignating subparagraph (B) as subparagraph (C) and by inserting
			 after subparagraph (A) the following new subparagraph:
				
					(B)Exemption for
				certain wooden arrow shaftsSubparagraph (A) shall not apply to
				any shaft consisting of all natural wood with no laminations or artificial
				means of enhancing the spine of such shaft (whether sold separately or
				incorporated as part of a finished or unfinished product) of a type used in the
				manufacture of any arrow which after its assembly—
						(i)measures
				5/16 of an inch or less in diameter, and
						(ii)is not suitable
				for use with a bow described in paragraph
				(1)(A).
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to shafts
			 first sold after the date of enactment of this Act.
			
